Exhibit 10.1

 

March 28, 2008

 

Michael Barrow

 

Dear Michael,

 

It is my pleasure to extend you an offer to join International Rectifier.
Subject to Board approval, your initial position will be EXECUTIVE VICE
PRESIDENT AND CHIEF OPERATIONS OFFICER, reporting to Oleg Khaykin, CEO, at a
starting annual rate of $350,000.

 

This offer includes the following:

 

·                  Stock Options:  When the company is again current in its SEC
reporting obligations, management will recommend to Compensation Committee of
the Board of Directors that you be granted an option to purchase 75,000
(seventy-five thousand) shares of IR common stock.  The exercise price of the
options would equal to the fair market value of a share of the company’s common
stock as of the actual date of grant.  Any grant is subject to the approval of
the committee and will also be subject to the terms and conditions of the
company’s 2000 Incentive Plan and the company’s standard vesting requirements
and form of option agreement for employee stock option grants under the plan.

 

·                  Restricted Shares:  When the company is again current in its
SEC reporting obligations, management will recommend to Compensation Committee
of the Board of Directors that you be granted an award of 25,000 restricted
stock units. The restricted stock units shall be paid, upon vesting, in an equal
number of shares of the company’s common stock.  Any grant is subject to the
approval of the Compensation Committee and will also be subject to the terms and
conditions of the company’s 2000 Incentive Plan and the company’s standard
vesting requirements and form of agreement for restricted stock units issued
under the plan.

 

·                  Incentive Plan:  You will participate in the semi-annual
executive incentive plan, with a target payout of seventy (70%) percent of your
base salary.  The incentive objectives include corporate and individual
objectives and are established by your manager and the Compensation Committee of
the Board of Directors.

 

·                  Car Allowance:  If you relocate to El Segundo, CA or
Temecula, CA, you will receive $560.00 a month car allowance.  Employees
receiving a car allowance must purchase insurance coverage and provide evidence
of such insurance to the Corporate Treasury department.  Insurance maintained by
the employee on the vehicle should be no less than $100,000.00 bodily injury,
each person 300,000.00 each accident and $50,000.00 property damage each
accident.

 

·                  International Rectifier’s Executive Relocation package:  A
copy of the company’s standard relocation policy is included for your
reference.  The relocation package must be used within twelve (12) months of
your start date.   As a supplement to the company’s standard policy, you will be
eligible for the following:

 

·                  Temporary Living Assistance:  International Rectifier will
provide you with up to four (4) months of temporary living assistance not to
exceed $3000.00 per month, while you and your family make the transition to the
Los Angeles/Southern California area.

 

·                  Closing assistance on the sale of your current residence:
International Rectifier will reimburse you a maximum of six (6%) percent towards
closing costs on the sale of your current residence (maximum reimbursable sales
price of US$600,000 will apply).

 

·                  Closing assistance on the purchase of a home in the Los
Angeles/Southern California area:  International Rectifier will reimburse you up
to two (2%) percent for closing costs on the purchase of a home in the Los
Angeles/Southern California area (maximum reimbursable purchase price of
US$1,000,000 will apply).

 

·                  Tax Relief:  Items related to your relocation package which
are considered taxable will be grossed up to offset tax liabilities you may
incur.

 

·                  Reimbursement: In accordance with the company’s standard
relocation policy, if you terminate employment with the company within 12 months
of your hire date, you will be held responsible for reimbursing the company  for
100% of the relocation expenses incurred in association with the above
supplemental relocation benefits.  If you terminate employment within two years,
you will be responsible for 50% of such costs.

 

--------------------------------------------------------------------------------


 

·                  International Rectifier Benefits:  This offer includes paid
time off, medical, dental, life insurance, 401(k) plan, stock purchase plan, and
all other benefits in accordance with standard company plans and any revisions
thereof.

 

Employment at International Rectifier is contingent upon proof of legal right to
work in the United States, satisfactorily completing a post-offer physical
examination, drug test and background check. Arrangements will be made to
accomplish this upon the acceptance of this offer. Your employment is at will
and can be terminated by either party at any time, for any reason, with or
without cause. International Rectifier reserves the right to change the terms
and conditions of anyone’s employment at any time.

 

New Hire Orientation will be held from 9:15am - 3:00pm on your first day. Please
report to the first floor reception area at 101 N. Sepulveda Blvd. El Segundo,
CA 90245.

 

Your acceptance of this offer and the conditions upon which it is made will be
confirmed by your signing and returning this agreement. This offer will expire
if not accepted by March 31, 2008.

 

Please let me know if you have any questions.  We’re looking forward to you
joining the IR senior leadership team.

 

Sincerely,

 

L. P. Quiggle

Vice President, Human Resources

 

Acknowledgement & acceptance

 

Your acceptance of this offer and the conditions upon which it is made will be
confirmed by your signing and returning this agreement

 

 

 

 

 

Michael Barrow

L. P. Quiggle

 

Vice President, Human Resources

3/30/08

 

3/31/08

 

Date

Date

 

--------------------------------------------------------------------------------